 CIRC('LE IMP'ORI IXPORI (()OMPANY'Unihorld General, Inc.. d/h/a Circle Import ExportCompan / Kel in Inlernationale and I.os AngelesJoint Board of International Ladies' GarmentWorkers' Union. AFL-CIO. ases 21 CA 16803,21-CA 17066. 21 CA 17106 1, 21 ('A 17106 2.21 CA 17150. and 21 CA 17271August 16. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn May 7, 1979, Administrative Law Judge JerroldH. Shapiro issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent.Uniworld General, Inc., d/b/a Circle Import ExportCompany/Kelvin Internationale, Los Angeles, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:I. Substitute the following for paragraph I(d):"(d) In any like or related manner interfering with,restraining, or coercing employees in the excerise ofthe rights guaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.In the absence of exceptions, Member Murphy adopts pro orma theAdministrative Law Judge's holding (part II. A. of his Decision). that Re-spondent violated Sec. 8(aX I) by telling a striker that he was either dismissedor laid off from work because someone had been hired to replace him.I Pursuant to Hickmott Foods, Inc. 242 NLRB 1357 (1979). we find that anarrow order rather than a broad order is appropriate to remedy the viola-tions found hereinAPPN[: I) XNoic( To EPOYEilsPos I L) BY ORDI) R ()I 1I11NAIIONAI LAB()R RtI.AII()NS BARI)An Agency' of the United States GovernmentW- wiL. NoI suspend or otherwise discrimi-nate against any employee for engaging in pro-tected concerted activities within the meaning ofSection 7 of the National Labor Relations Act,as amended.WE WI'lL.. 't)I notify striking employees thatthes have been dismissed or laid off because the!have been replaced.WI: wVLL. NOt refuse to bargain collectivel\with Los Angeles Joint Board of InternationalLadies' Garment Workers' Union, AFI. CIO, byunilaterally changing the wages or other termsand conditions of employment of the employeesemployed in the appropriate bargaining unitwithout prior consultation and bargaining withthe Union and by making false representationsto the employees for the purpose of underminingthe Union's representative status. The appropri-ate bargaining unit is:All production and maintenance employees.shipping and receiving employees employedby our Los Angeles, California facilits: ex-cluding all other employees, office clerical em-ployees, salesmen, professional employees.guards and supervisors as defined in the Act.WE WILl. NOx in anv like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WIlll pay Jesus Camacho for wages he lostbecause of his suspension. plus interest.UNIWORLD) GENERAL, INC(.. D/B/A CIRCLEIMPORt EXPORI COMPANY/KELVIN INIER-NATIONAl.FDECISIONSTATEMENT OF TIHF CASEJERRI.I) H. SHAPIRO, Administrative Law Judge: Theconsolidated proceeding herein is based upon unfair laborpractice charges filed by Los Angeles Joint Board of Inter-national Ladies' Garment Workers' Union, AFL-CIO.,herein called the Union. on June 20. 1978 (Case 21-CA16803): September 14. 1978 ICase 21 CA- 17066): Septem-ber 26, 1978 (Case 21 CA-17106 1 and Case 21-CA171062)}: October 10. 1978 (Case 21 -CA- 17150): and No-vember 14, 1978 (Case 21 CA- 17271. as amended January22, 1979). On January 31. 1979, the General Counsel of the244 NLRB No. 432S5 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board, herein called the Board.issued an amended consolidated complaint in these casesalleging that Uniworld General, Inc., d/b/a Circle ImportExport Company/Kelvin Internationale, herein called Re-spondent, has engaged in unfair labor practices within themeaning of Section 8(a)(1), (3), and (5) of the National La-bor Relations Act, herein called the Act. Respondent filedan answer denying the commission of the alleged unfairlabor practices.' On February 15 and 16, 1979, I conducteda hearing in this proceeding.Upon the entire record,2from my observation of the de-meanor of the witnesses, and having considered post-hear-ing briefs. I make the following:FINDINGS OF FACTI. THE SETING AND QUESTIONS TO BE DECIDEDRespondent maufactures souvenirs-i.e., "T" shirts,sweat shirts, beach towels, at its facility in Los Angeles,California. On December 9, 1977, a majority of its employ-ees voted for the Union as their exclusive bargaining repre-sentative in a Board-conducted representation election. OnApril 17, 1978, the Board certified the Union as the em-ployees' exclusive collective-bargaining representative. OnMay 26; June 12; August 11, 22, and 29; and September I1,1978, the representatives of the Union and Respondent metto negotiate the terms of a collective-bargaining contract.The complaint alleges, in substance, that late in Septemberand early October 1978 Respondent attempted to wean theemployees away from the Union and to deal directly withthem, thereby violating Section 8(a)(5) and (1) of the Act.The aforesaid negotiations did not result in a collective-bargaining agreement, so on October 9, 1978, the Unioncalled a strike, and approximately 18 of the employeesceased work in support of the strike which was still in pro-gress on the dates of the hearing in this proceeding. It isundisputed that during October 1978, November 1978, andJanuary 1979 virtually each employee who worked for theCompany received merit pay raises. The complaint allegesthat these pay raises constitute impermissible unilateralconduct in violation of Section 8(a)(5) and (1) of the Act.Likewise, the complaint alleges that during the strike Re-spondent solicited striking employees to return to work andthreatened them with discharge if they did not, thus violat-ing Section 8(a)(1) of the Act.The Union's negotiating committee was comprised of ap-proximately 14 employees. Two of them, Ernest Camachoand Jaime Leyva, were suspended from work for I week inSeptember 1978; another, Jesus Camacho, was suspendedfrom work for I week in June 1978; and a fourth committeemember, Aurora Hernandez, was laid off from work onSeptember 1, 1978. The complaint alleges that these em-ployees were suspended and laid off from work due to theirunion or protected concerted activities.I In its answer Respondent admits that the Union is a labor organizationwithin the meaning of Sec. 2(5) of the Act. Respondent also admits that it isan employer engaged in commerce within the meaning of Sec. 2(6) and (7) ofthe Act and meets the Board's applicable discretionary jurisdictional stan-dard.2 General Counsel's unopposed motion to correct transcript is granted.1. HE ALI.EGEI) UNFAIR I.ABOR PRAC(IIESA. Respondent Informs a Striker That He Has BeenDismissed or Laid Off From WorkIt is undisputed that employee Apolinar Caronel, duringthe week of October 2, 1978, was on vacation from work.He was scheduled to report back Monday, October 9, theday that the strike commenced. Caronel did not report backto work as scheduled: instead he joined the strike (see J.Exh. 2). Caronel testified that on approximately October 14and 15, 1978, he spoke over the telephone to Respondent'ssupervisor Alfredo Gastelum.3Caronel testified that Gas-telum did not ask him to return to work but told Caronelthat he was either dismissed or laid off from work becausesomeone had been hired to replace him. Caronel's testi-mony was uncontroverted and credible.I am of the opinion that Gastelum's statement that Caro-nel had been either discharged or laid off from work be-cause he had been replaced was calculated to lead Caronelto believe that strikers who were replaced by Respondenthad absolutely no right to reinstatement. This is an incor-rect recitation of the law and was calculated to coerce strik-ers such as Caronel from exercising their statutory right tosupport the Union's strike. By engaging in this conductthrough its supervisor, Gastelum, Respondent violated Sec-tion 8(a)(1) of the Act.4B. Respondent Attempts to Undermine the Union'sRepresentative StatusIn August 1978, in response to suggestions by representa-tives of Respondent that they felt progress in the contractnegotiations was being hindered by the large size of theUnion's employee negotiating committee and by the mili-tancy of the committee, union representative Philip Russomentioned to Respondent's president, Leo Keligian, thatrepresentatives of the Union would not be opposed to meet-ing privately with Keligian for lunch or dinner, without theemployee bargaining committee, if Keligian thought thatthis would help the parties reach an agreement. Thereafter,on September 27, 1978, Russo phoned Keligian and againsuggested that representatives of the Union, without theemployee bargaining committee, meet for dinner with Kel-igian in order to resolve some of the outstanding bargainingissues separating the parties. Russo explained to Keligianthat the essence of collective bargaining was compromise,with each party ultimately getting somewhat less than ithoped for, and that the Union was willing to compromiseso long as it could reach an agreement acceptable to theemployees who would ratify any agreement. Keligian wasnoncommital about meeting privately with the union repre-sentatives.I Respondent admits that Gastelum is a statutory supervisor and is anagent acting on Respondent's behalf.' Although this unfair labor practice finding is not encompassed in haecverba by any allegation of the complaint, I am of the view that it is suffi-ciently encompassed by the complaint's allegation that in October 1978 Gas-telum solicited strikers to return to work and threatened them with dis-charge.256 CIRCLE IMPORT EXPORT COMPANYOn September 29. 1978. Keligian informed employeeLonnie Ross, who was a member of the Union's employeenegotiating committee, that he had proof that the Unionand union representative Russo were no good. Keligianstated that he would furnish this information to Ross inKeligian's office during the lunch break. Ross that day vis-ited Keligian's office during his lunchbreak. Keligianshowed him a tape recording and explained that by playingthe recording he could prove to Ross that the Union was nogood, and that union representative Russo was a bastard.Keligian stated that he was furnishing Ross this informa-tion because Ross was the smartest employee on theUnion's negotiating committee. The tape recording whichKeligian had in his hands was a recording of Russo's Sep-tember 27 phone conversation with Keligian, described su-pra, which Keligian had surreptitiously recorded. He nowplayed a small portion of that conversation for Ross,namely the part where Russo invited Keligian to dinner sothat they could discuss the terms of the collective-bargain-ing contract outside of the presence of the Union's em-ployee negotiating committee. After playing this part of therecording Keligian told Ross that Union RepresentativeRusso was attempting to meet with Keligian without theemployees in order to sign a sweetheart contract at the em-ployees' expense. Keligian stated that Russo felt that thecompany was so small that the employees did not reallyneed union representation but could represent themselves,and that the only thing that the Union was interested in wasa contract which required the employees to join the Unionand pay dues. Keligian asked Ross to meet that day in theCompany's conference room with the rest of the employeeswho comprised the Union's negotiating committee, to tellthem what Keligian had told him, but not to tell themabout the tape recording.Later that day at the end of the workday Ross met withseveral members of the Union's negotiating committee inthe Company's conference room and told them that Keli-gian had furnished him with evidence that the Union wasno good. But since it was payday and the end of the work-week everyone was in a hurry to leave, so nothing furtherwas discussed about the matter.On Monday, October 2. 1978, Ross informed Keligianthat he had thought about what Keligian had stated to himabout the Union and decided that he would like anotheremployee, Jesus Camacho, who was also a member of theUnion's negotiating committee, to listen to the tape record-ing. Keligian indicated that this was acceptable to him, soRoss brought Camacho into Keligian's office. Keligianplayed the same portion of his September 27 telephone con-versation with Union Representative Russo that he hadplayed for Ross the previous Friday. Camacho asked tohear more of the conversation. Keligian stated that he didnot understand why Camacho needed to hear more inas-much as it was clear from the part that he had played thatRusso was attempting to make a deal with the Companyoutside of the employees' presence, and that Russo was notconcerned about the employees' interests but just wantedKeligian to sign a sweetheart contract which would requirethe employees to join the Union and pay dues. Ross andCamacho indicated that they did not accept Keligian's as-sertion and stated that before they could ever agree withKeligian they would have to talk to Russo and get his sideof the story.I am of the opinion that Respondent violated Section8(a)(l) and (5) of the Act by attempting, through Keligian,to undermine the Union and wean the employees awayfrom the Union. Respondent's president, Keligian, at-tempted to disparage the Union in the eyes of the employ-ees by deliberately misrepresenting union representativeRusso's invitation that Keligian meet with the union repre-sentatives, without the employees being present, to discussthe terms of a collective-bargaining contract. Thus. Kellig-ian surreptitously tape recorded the contents of a telephoneconversation between himself and union representativeRusso and then, by playing a selected portion of this re-cording, attempted to persuade the employees that the rea-son for Russo's invitation was that the Union wanted tosign a sweetheart contract with the Company at the em-ployees' expense, and that the Union was not interested inrepresenting the employees but only in their dues. This oc-curred despite the fact that there is no evidence that inseeking a private meeting with Keligian that Russo or theUnion reasonably led Keligian to believe that the Unionwas motivated by a desire to enter into a so-called sweet-heart contract at the employees' expense. Quite the con-trary, the portion of Russo's phone conversation with Keli-gian which Keligian failed to play for the employees madeit perfectly clear to Keligian that any agreement reachedbetween Respondent and the Union outside of the presenceof the employees would have to be submitted to the em-ployees for their approval and ratified by them. In short.Keligian deliberately conveyed to the employees the falseimpression that the Union was not interested in their wel-fare but in negotiating a sweetheart contract at their ex-pense. Under these circumstances Keligian did more thansimply inform the employees of the discussion betweenhimself and Russo as Respondent contends. Rather, hisconduct was a patent attempt to create dissension with theUnion and was designed to disparage the Union. His con-duct tended to weaken the authority of the Union as theemployees' bargaining representative and its ability to func-tion in that role. Such conduct violates Section 8(a)(5) and(I) of the Act.' See General Electric Conompan. 150 NLRB192, 194-195 (1964): General Athletic Products CompanY.227 NLRB 1565, 1575 (1977): Kellwood Companv. Oten-heimer Division v. N.L.R.B., 434 F.2d 1069. 1073 (8th Cir.1970).C. The Unilateral Grant of Wage IncrcasceIt is well settled that the statutory duty "to bargain col-lectively" defined in Section 8(d) of the Act enforcedthrough Section 8(a)(5) of the Act is violated when an em-ployer unilaterally changes employment conditions withoutnotifying its employees' bargaining representative and af-fording it an opportunity to bargain about the proposedI reject Respondent's contention that since Keligian's statements andcommunications do not in themselves contain any "threat of reprisal or forceor promise of benefit." the Board may not, uinder Sec. 8(c) of the Act, relyupon them as a violation of the Act. See General Eleciric Conmpanv. 150NLRB 192, 281 (1964), enfd, on this point 418 F.2d 736, 760 (2d Cir. 1969).257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange. N.L.R.B. v. Benne Katz, d/bha Williamsburg SteelProducts Co., 369 U.S. 736, 743 (1962). Thus an employerviolates Section 8(a)(5) of the Act by unilaterally grantingwage increases if such conduct alters the status quo.N.L.R.B. v. Katz, supra. In the instant case, it is not dis-puted that after the Union's certification as the employees'exclusive bargaining representative that during October.November, and December 1978 and January 1979 Respon-dent unilaterally granted numerous merit wage increases toits employees without notifying the Union. Under the fore-going principles this conduct clearly violated Section 8(a)(5)and (I) of the Act.In concluding that the Company's merit wage increaseswere unlawful I note there is no evidence that the increaseswere granted after a bargaining impasse. In fact, at thehearing Respondent conceded that the parties had not bar-gained to an impasse on this particular subject. In anyevent, the record establishes that the disputed merit wageincreases were not encompassed within the Company'smerit wage proposal made to the Union during contractnegotiations.'I also note that the extensive number of merit increasesunilaterally granted by the Company after the strike wasnot a continuation of an established wage or compensationsystem. In N.L.R.B. v. Katz, supra, the United States Su-preme Court distinguished between merit increases whichaccorded with an employer's longstanding practice---i.e.,"merit raises which are in fact, simply automatic increasesto which the employer had already committed himself' andthose which were not-i.e., merit raises which were "in nosense automatic, but were informed by a large measure ofdiscretion." Id. at 746. Here the Company's merit increasesare plainly of the latter variety. Thus, the Company's pres-ident, Keligian, testified that the merit increases in questionherein depended wholly on an employee's job performanceand were not automatic. He further testified that whetherthe raises were to be given or withheld, the amounts, andthe timing were not governed by any set policy but by theparticular circumstances and at the discretion of the Com-pany's several supervisors.Based upon the foregoing I find that Respondent's unilat-eral grant of wage increases to its employees during theperiod from October 1978 through January 1979 violatedSection 8(a)(5) and (1) of the Act.D. Respondent Suspends Jesus CamachoOn June 14, 1978, Respondent suspended employee JesusCamacho for I week without pay. The complaint allegesthat he was suspended because of his union or other pro-* During the contract negotiations Respondent proposed that every 4months, starting from an employee's date of hire, that the employee's workperformance be evaluated for a 25-cent-per-hour merit pay raise. The meritraises granted by Respondent herein were not 25 cents per hour, but rangedfrom 10 cents to 60 cents per hour. Moreover, it is clear from the testimonyof the Company's president, Keligian. that they were not based on a proce-dure whereby employees' wages were reviewed every 4 months.tected concerted activities. An examination of the evidencereveals the following:7Jesus Camacho was employed in the Company's art de-partment. His brother, Ernest Camacho, was also employedthere. Their immediate supervisor was Bob Rivers. On June14, 1978. at the start of the workday, while talking to Riversin the art department, Ernest complained to him that heand Jesus were being assigned by Rivers to work in thedarkroom too frequently and asked whether they could beassigned to more creative work. Rivers answered that therewas nothing he could do about their darkroom assignments.Jesus, who was present, stated that he agreed with the sen-timents expressed by his brother, and he stated that eventhough they had complained to Rivers previously about thedarkroom assignments that he and his brother were stillbeing assigned by Rivers to work in the darkroom to whichthey objected. In response Rivers indicated that he was fedup with hearing the complaints expressed by the Camachobrothers and abruptly left the department. When he re-turned in approximately 10 minutes he informed Jesus andErnest Camacho that they were discharged. Jesus advisedRivers not to be so hasty and asked to talk with Keligian,the Company's president. Rivers stated that Keligian wasnot in the plant, but he indicated that he would discuss thematter with the Company's other owner. Leo Vincent, andleft the department.Later that day Jesus Camacho was called into Leo Vin-cent's office. Also present were two sales representativesand the plant manager. Vincent asked Camacho to statewhat had taken place that day between Rivers and himself.Camacho recited what had occurred, as described supra,and admitted that he had informed Rivers that he did notwant to fbllow his instruction to work in the darkroom.Vincent stated that River's decision to discharge him wastoo harsh, that Vincent had calmed him down, that Cama-cho would be suspended for I week without pay for insub-ordination, but that before this penalty was imposed hewanted Camacho to speak with Rivers. Later that same dayJesus Camacho and Rivers met in Vincent's office. Vincentinformed Camacho that he would leave it up to Riverswhether to suspend Camacho. He asked whether Riverswas willing to forget about what had taken place. Riversreplied that he was not willing to forgive Camacho andwanted him to be suspended. Camacho was suspended for Iweek without pay.As described supra, the Camacho brothers believed thatthey should not be assigned by their supervisor, Bob Rivers,to do darkroom work so frequently but should be assignedto do more creative work as befitted their positions as artistsfor the Company. On June 14, 1978, as described supra.they expressed this sentiment to Rivers. In response, Riversindicated that he was fed up with their complaints and thenabruptly infbrmed them that they were discharged. Laterthe same day the discharges were revoked, but Rivers sus-pended Jesus Camacho from work for I week without pay.It is plain that the subject matter of the June 14 com-plaint, which the Camacho brothers expressed to Supervi-7 In view of my ultimate conclusion herein I have not examined the evi-dence with a view toward determining whether Camacho's suspension wasmotivated in whole or part by his union activities258 CIRCLE IMPORT EXPORT COMPANYsor Rivers (inasmuch as it involved their work assignments).was directly related to their terms and conditions of em-ployment. Likewise, it is also plain that in complaining toRivers about being assigned to work in the darkroom thatthe brothers were acting in concert, and that Rivers knewthis. Therefore, if Rivers suspended Jesus Camacho be-cause, with his brother Ernest, he complained to Riversabout being assigned to work in the darkroom, the dis-charge violated Section 8(a)(1) of the Act. N.L.R.B. v.Washington Aluminum Company, Inc., 370 U.S. 9 (1962). Inmy opinion the context in which the suspension occurredwarrants no other inference. On June 14 Rivers expressedhis animosity toward the Camacho brothers for objecting tohim about their darkroom assignments, and it was virtuallysimultaneous with their joint protest about this work assign-ment that Jesus Camacho was notified of Rivers' decision tofirst discharge and then to suspend him. These circum-stances establish prima facie that Rivers, in suspendingJesus Camacho, was motivated by the fact that Jesus, to-gether with his brother, complained about being assigned todo darkroom work rather than more creative work.8Re-spondent failed to call Rivers to rebut this prima facie show-ing.In summation, based upon the foregoing I am persuadedthat the conduct of Jesus Camacho and Ernest Camacho onJune 14, 1978, when they protested to Supervisor Riversabout their darkroom work assignments was protected con-certed activity within the meaning of Section 7 of the Act,and that Jesus Camacho was suspended on June 14 forengaging in this conduct in violation of Section 8(a)(1) ofthe Act.E. Respondent Suspends Ernest CamachoErnest Camacho was employed in the Company's art de-partment as an artist. He was a member of the Union'snegotiating committee and, on September 19, 1978, for thefirst time, wore a union emblem openly at work. On thatdate he was suspended from work for I week for insubordi-nation. General Counsel contends that the real reason forthe suspension was his union activities. An examination ofthe circumstances surrounding this suspension reveals thefollowing:9On September 19, 1978, Camacho delivered film from theart department to the screening department. In deliveringthe film it was necessary for him to walk through the sewingdepartment. On his way back from the screening depart-ment one of the employees in the sewing department askedCamacho why he was wearing the union emblem. Camachostopped and talked with the employee for about 4 or 5minutes. He was observed talking by President Keligian,who immediately spoke to Camacho about the matter. Kel-igian told Camacho that he did not mind if he visited the* There is no evidence that on June 14, 1978. or on any other day thatJesus Camacho was insubordinate to Rivers in the sense that he refused aspecific order from Rivers to work in the darkroom.I Ernest Camacho and the Company's president. Leo Keligian, were theonly witnesses called to testify about the circumstances surrounding Cama-cho's suspension. Keligian impressed me as the more credible witness; thus,whenever there is a conflict in their testimonies I have relied upon Keligian'sversion.employees in the sewing department so long as it was dur-ing break periods and lunch, but that Camacho should notdisturb them while they were working. Camacho answeredin a belligerent manner. He swore at Keligian, called him ason-of-a-bitch, and stated that Rivers, the art departmentsupervisor, not Keligian was the person he took his ordersfrom.'°Keligian left the area and notified Rivers about thisencounter. Keligian, accompanied by Rivers, spoke to Ca-macho a second time about the matter. Camacho took thesame position as he had previously, namely, that Keligianwas not his boss and thus could not tell him what to do.The conversation ended in a heated argument. Later thatday, in Keligian's office. Keligian once again asked Cama-cho not to stop and visit with the employees in the sewingdepartment during working time but to do so only duringbreaks and lunch. Camacho refused to comply with thisrequest. He stated that he had been doing this for quitesome time and did not see why he should not stop and talkto the sewing department employees when they were theones who initiated the conversation. Keligian stated thatCamacho did not have to stop and answer them but couldsimply say that he was too busy and keep right on walking.It was at this point that Keligian suspended Camacho fromwork for I week without pay for insubordination. He testi-fied that his reason for imposing this discipline was thatCamacho had refused to follow his instruction and hadsworn at him.In summation, on September 19, 1978. when Keligianinstructed Ernest Camacho not to visit with the employeesin the sewing department during working time but to visitwith them during break periods and lunchtime, Camachorefused to obey his instruction. In expressing his refusalCamacho swore at Keligian, called him a son-of-a-bitch,and stated that Keligian, who was Respondent's president.lacked the authority to give him orders. Plainly. Keligianhad ample justification for disciplining Camacho for insub-ordination. And the record does not establish that in pro-hibiting Camacho from visiting with the sewing departmentemployees during working time Keligian was treating himdisparately. Nor does it establish that Camacho's insubordi-nation was used by Keligian as a pretext to enable him todiscipline Camacho because of his union activities. It is tbrthese reasons that I reject the General Counsel's contentionthat Respondent suspended Ernest Camacho because of hisunion activities. Accordingly. I shall recommended that thisallegation be dismissed.F. Respondent Suspends Jaime LeyvaJaime Leyva was I of the approximately 14 employeeswho comprised the Union's negotiating committee. In Au-gust 1978 the Union informed the Company that it did notobject to all of the Company's employees receiving a 25-cent-per-hour pay raise. On August 10 Respondent grantedsuch a pay raise to all employees except Leyva who, onI 1 note that Camacho was unable to specifically dens that he informedKeligian he refused to take orders from Keligian because Risers sas hisboss Likewise, he was unable to specifically deny that in speaking to Keli-gian he used profane or obscene language but admitted that "there mighthave been" such language used by him259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 29, 1978, had already received a pay raise. On Septem-ber 11, 1978, at the negotiating session held that day Leyvaasked why he had not been granted the August 10 payraise. Respondent's president, Keligian, explained thatLeyva had only recently received a pay raise. The represen-tatives of the Union asked Keligian to grant Leyva the Au-gust 10 raise, and Keligian agreed without objection."In May 1978 the Company's plant manager, George Par-igian, discovered that Leyva, who at the time was employedon a job for which he was paid by the piece, had overstatedthe amount of his piecework by approximately $50 in Iweek. Parigian confronted Leyva, who admitted having de-liberately falsified his piecework records. On May 25, 1978,Parigian issued Leyva a written disciplinary warning forthis misconduct.On September 21, 1978, it is undisputed that Leyva, whowas then not assigned to a piecework job, left his workstation and, without the permission of a supervisor, assistedan employee who was performing piecework, thus enablingthis employee to increase his piecework earnings. Respon-dent's president, Keligian, observed Leyva assisting thisemployee and asked if he had been granted permission todo this work. Leyva did not answer this question but statedthat he was without work of his own. In response to Keli-gian's further questioning Leyva admitted that when he wasout of work that he was supposed to go to his supervisor foranother job assignment. If Leyva knew this, Keligian asked,why had he not gone to his supervisor for a work assign-ment instead of helping an employee who was doing piece-work? Leyva was unable to answer this question, at whichpoint Keligian suspended him for I week without pay.'Keligian testified that the severity of the discipline metedout to Leyva for his misconduct on September 21 was influ-enced by the fact that only recently Leyva had received adisciplinary warning, described supra, for deliberately over-stating his piecework earnings.In summation, in late May 1978 Leyva was issued a dis-ciplinary warning for falsifying his piecework earnings.Then, on September 21, 1978, Respondent's President Kel-igian discovered Leyva assisting another worker who waspaid by the amount of work he performed, thus increasingthis employee's piecework earnings while at the same timeLeyva was receiving his usual hourly rate of pay. Leyva wasunable to explain this conduct to Keligian who, in view ofLeyva's prior disciplinary warning for falsifying his piece-work earnings, suspended him for I week without pay.Plainly, Keligian had ample justification for imposing thisdiscipline. And the record does not establish that Leyva'smisconduct was used by Keligian as an excuse to disciplinehim on account of his union activities." It is for these rea-" Leyva testified that while Keligian expressed no opposition to theUnion's request and agreed to it, Keligian looked angry.12 Leyva and Keligian were the only witnesses who testified about thecircumstances surrounding Leyva's suspension. Keligian impressed me as themore credible witness; thus, whenever there is a conflict in their testimoniesI have relied upon Keligian's version.13There is insufficient evidence that in the past, when he was withoutwork. Leyva, on his own initiative, with the approval of supervision, wouldassist employees performing piecework. Moreover, if this was the case I amconvinced that on September 21, in response to Keligian's questioning.Leyva would have mentioned this past practice.sons that I reject the General Counsel's contention that Re-spondent suspended Jaime Leyva because of his union ac-tivities. Accordingly, I shall recommend that this portion ofthe complaint be dismissed.G. Respondent LaYs OJJ Aurora HernandezOn September 1, 1978, Respondent laid off employee Au-rora Hernandez. General Counsel contends that she waslaid off because she was a member of the Union's negotiat-ing committee. An examination of the evidence reveals thefollowing:Respondent manufactures souvenirs for tourists. As a re-sult, it is busy during June, July, and August, but in Sep-tember its business drops by one-third and continues to de-creased until the summer months when school is out. Eachyear in September. at the end of its season, Respondent'scomplement of production workers decreases significantly.If normal attrition and the termination of the workers whowere hired for just the summer season do not adequatelyreduce the level of its work force, Respondent then lays offworkers. In deciding who to lay off Respondent has alwaysrelied upon ability. Only if employees are of equal abilitydoes seniority govern.The record establishes that in 1978 from the last week inJuly through August approximately 10 of Respondent's em-ployees terminated their employment, either voluntarily orinvoluntarily, and were not replaced. This was consistentwith Respondent's policy of cutting back its employmentcomplement toward the end of its season. Nevertheless, onSeptember 1., 1978, Respondent concluded that there wasinsufficient work for the current complement of workers inemployee Hernandez' department and decided to lay offone worker. Hernandez was the one selected for layoff. Shewas among the least senior of Respondent's employees,having been hired in April 1978. Also during her brief his-tory of employment she was once reprimanded by supervi-sion for spending too much time in the restroom and on twoother occasions was reprimanded by Company PresidentKeligian for talking instead of working. Also, an employeehad informed Keligian that while at work Hernandez hadoffered the employee a drink of hard liquor.'4And on an-other occasion Keligian smelled what appeared to be liquoron Hernandez' breath.On September 1. 1978, before President Keligian advisedHernandez about her layoff, he spoke to employee MarioAguilar about the matter. Keligian informed Aguilar thathe was forced to lay off Hernandez because of a lack ofwork, and that she had been spending a lot of time in therestroom. Aguilar questioned whether there was a lack ofwork. Also, Aguilar, who was a member of the Union'snegotiating committee, reminded Keligian that at one ofthe bargaining sessions Keligian had proposed to lay offemployees by seniority. Keligian went to his office and re-' Based upon the credible testimony of employee Rosa Areyan, who testi-fied that in approximately June 1978, while at work Hernandez offered her adrink which smelled and looked like liquor, and that she informed Keligianabout this, I reject Hernandez' denial that this episode took place. Areyanimpressed me as the more credible witness.260 (IRC(E IMPOR I EXPORI ('O1PANYturned shortly with a slip of paper which contained thenames of between 12 to 15 employees who apparentl1worked in lernandez' department with their hire dales. lieshowed Aguilar the paper. Aguilar pointed out that two ofthe employees listed. "Maria" and "Ophelia."" were hiredafter Hernandez. and thus should be laid off prior to ler-nandez if Keligian was using seniorit' to select employeesfor layoff. Keligian acknowledged that they had less senior-ity than Hernandez, but he stated that he intended to trans-fer them into the stamping department?Later that day. which was the end of the workweek, Her-nandez was notified about her layoff. She immediatel\ wentto Keligian's office and asked him why she was fired and fora letter explaining the reasons. Hernandez has a limitedunderstanding of English since Spanish is her native lan-guage. Keligian speaks no Spanish. Thus. Keligian andHernandez apparently had difficulty communicating withone another. In response to Hernandez' questioning Keli-gian assured her that she was not fired but was only laid offdue to lack of work and was eligible to collect unemploy-ment compensation benefits. Hernandez repeatedly askedfor a letter explaining her discharge. At this point employeeAguilar entered the office. Keligian asked Aguilar. who wasbilingual, to tell Hernandez that she was not fired but onlylaid off. Aguilar communicated this message in Spanish toHernandez. who stated that she knew this but wanted aletter from Keligian explaining the reasons for her layoff.Aguilar relayed this message to Keligian who replied thathe was not required to give Hernandez the reasons for herlayoff in writing. Aguilar stated that he did not believe thereal reason for Hernandez' layoff was due to a lack of workor the fact that she spent too much time in the restroom.but informed Keligian that he thought she had been laid offbecause she was a member of the Union's negotiating com-mittee. Keligian denied this. Aguilar pointed out that Keli-gian had previously said that employees would be laid offaccording to seniority, and if this was a true statement thenHernandez should not have been the one selected for layoff.Keligian replied that his lawyer had informed him that hehad the right to lay off whomever he wanted. Aguilar at thispoint left the office, whereupon Keligian and Hernandezdiscussed the reasons why Hernandez had been selected forlayoff. Keligian indicated that he thought she had beendrinking on the job and also indicated that she had beenobserved talking instead of working. Hernandez admittedthat she had been drinking on the job but stated that otherworkers were also guilty of this and, as far as talking in-stead of working, stated that a lot of employees "goofed-off' at work, and she thought it was unfair that she shouldbe the one who was penalized for this conduct, The conver-sation ended with Keligian learning that Hernandez hadworked for a prior employer in the shipping department.'1 Apparently referring to Mireya de la Torre and Ophelia Ponce. whowere hired in May 1978.'6 The description of this conversation between Aguilar and Keligian isbased upon Aguilar's uncontroverted testimony. I note that Keligian testifiedthat he had informed employees that he planned to transfer certain employ-ees from Hernandez' department into the stamping department. a positionwhich required a comprehension of English which Hernandez lacked: thetransfers were never effected due to the strike.lie indicated that lernandez was eligible for reinstatementand might be recalled to work in the shipping department.He also informed her that the Company 'as obligated topa' her for tLabor Day and told her to return to the plantfor a paycheck for this day's pay. Finall> Keligian. who hadtaken notes of his interview with lHernandez, asked lernan-dcz to sign them, but she declined."T'he following week, when llernandez returned for herLabor Day pay. Keligian asked why she had complainedabout her layoff to the Union inasmuch as she had admit-ted in her conversation with him that she had been drinkingat work and had received warnings by supervision. Hernan-dez denied making these admissions. The discussion endedwith Keligian stating that Hernandez would not gain any-thing by going to the Union.'lThat same week Keligian informed several employeesthat at her termination interview Hernandez had confessedto various acts of misconduct. Keligian read to the employ-ees from the notes he had taken of that interview but re-fused to show them the notes.!'Assuming, argsuendo, that Respondent was hostile towardllernandez because she was a member of the Union's nego-tiating committee, I am unable to agree with the GeneralCounsel's contention that this was the reason for her layoff.Keligian. who impressed me as a credible witness, testifiedthat the reason why someone from Hernandez' departmentwas laid off on September 1. 1978. was due to a lack ofwork. General Counsel failed to adduce any evidence tocontrovert this testimony. Quite the contrary, the recordshows that Hernandez was not replaced b a new hire.Also, the record shows that during August. September, andOctober. to the date of the strike, Respondent hired onlyone employee (on September 18) who from his rate of pay,was obviously not hired to work in Hernandez' department,nor does the General Counsel advance such a contention.In short, Respondent had a valid business reason for layingoff of an employee in Hernandez' department. And there isa lack of evidence that Hernandez' selection for layoff wasdiscriminatory. There is insufficient evidence that duringthe normal course of business one of the other employees inthe department would have been selected for layoff insteadof Hernandez absent Hernandez' union activities.'0Quitethe opposite, the record reveals that Hernandez was one ofthe Company's least senior employees, and that supervisionhad expressed dissatisfaction with her and thought she wasdrinking liquor on the job. It is for these reasons that I shallt The description of what was stated at Hernandez' termination interviewis based upon a composite of the testimony of Keligian and Aguilar. whichdo not conflict. I have rejected Hernandez' testimony in its entirety inasmuchas she did not impress me as a credible or reliable witness.I Based upon Hernandez' uncontroserted testimony.' I reject Aguilar's testimony that Keligian told the employees Hernandezhad signed a statement confessing her misconduct. Keligian impressed me asthe more credible witness on this point.20 As indicated supra, during contract negotiations Respondent, as a partof its bargaining proposals, had apparently indicated to the Union that itwas prepared to change its existing layoff procedure which was based onmerit to one based upon senionty. However. the fact that in laying off Her-nandez Respondent chose not to implement this bargaining proposal butcontinued to use its existing layoff procedure does not establish that Hernan-dez was discriminated against.261 I)I:( ISI()NS ()F: NAIIONAI lABOR R.ATIO()NS BOAR[)recommend that the allegation pertaining to Hernandez'layoff he dismissed in its entirety.2I pon the basis of the foregoing indings of fact and theentire record. I make the following:C,()I( I SI)oNS 01 .I. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of' the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All production and maintenance employees and ship-ping and receiving employees employed by Respondent atits facility in Los Angeles. Calilbrnia: excluding all otheremployees, office clerical employees, salesmen, professionalemployees, guards, and supervisors as defined in the Act.constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4. Since December 9. 1977. the Union has been and isnow the exclusive representative of all employees in theaforesaid bargaining unit ftr the purposes of' collective bar-gaining within the meaning of Section 9(a) of the Act.5. By notifying a striker that he had been dismissed orlaid off because he had been replaced Respondent has en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1 ) of the Act.6. By falsely representing to employees that a union rep-resentative indicated that the Union was not interested inrepresenting the employees but was only interested in sign-ing a sweetheart contract at the employees' expense Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)( I) and (5) of the Act.7. By unilaterally granting wage increases to employeeswithout prior consultation and bargaining with the UnionRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and ( I ) of the Act.8. By suspending employee Jesus Camacho for I weekfor engaging in protected concerted activities, Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)( 1) of the Act.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(1)of the Act by unlawfully suspending employee Jesus Cama-cho for I week, I shall recommend that Respondent make21 In reaching this conclusion I have considered the fact that the recordreveals that Hernandez was the only employee laid off for lack of workduring the time material to this case, and that when questioned about thenumber of employees who were laid off Keligian's testimony can only bedescribed as vague and evasive. These circumstances make the layoff sus-pect, but on balance I am persuaded that the General Counsel did not provea case of discrimination.him whole lir any loss of earnings he may have suffered byreason of his suspension by payment to him of' a sum ofmoney equal to that which he would have earned duringthe period of his suspension, less any interim earnings dur-ing this period, with the backpay computed in the mannerestablished in F:. WU Woolworth (ComplV, 90 NLRB 289(19501) with interest to be computed in the manner set forthin kflorid Sel Corporcrlion 231 NLRB 651 (1977). See.generally. l.si.% Plumbing & ttualing C(o., 138 NRB 716(1962).Upon the foregoing findings of' fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:OR[)ER22The Respondent. Uniworld General. Inc.. d/h/a CircleImport Export Company/Kelvin Internationale. Los Ange-les. California, its officers, agents, successors, and assigns.shall:I. Cease and desist from:(a) Suspending from work or otherwise discriminatingagainst any employee for engaging in protected concertedactivities.(b) Notifying striking employees that they have been dis-missed or laid off because they have been replaced.(c) Refusing to bargain collectively with Los AngelesJoint Board of International Ladies' Garment Workers'Union. AFL CIO. by unilaterally changing the wages orother terms and conditions of employment of the employeesemployed in the appropriate bargaining unit without priorconsultation and bargaining with the Union and by makingfalse representations to the employees for the purpose ofundermining the Union's representative status. The appro-priate bargaining unit is:All production and maintenance employees, and ship-ping and receiving employees employed by Respon-dent at its facility in Los Angeles. California; exclud-ing all other employees, office clerical employees,salesmen, professional employees, guards and supervi-sors as defined in the Act.(d) In any other manner from interfering with, restrain-ing. or coercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Make Jesus Camacho whole in the manner set forthin the portion of this Decision entitled "The Remedy" forany loss of earnings sustained as a result in his suspension.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel files and reports, and all other records necessary22 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings. conclusions. and Order. and all objections thereto shall be deemedwaived for all purposes.262 CIRCI E IMPORI EXPORT COMPANYto analyze the amount of backpay due under the terms ofthis Order.(c) Post at its Los Angeles. California, facility copies ofthe attached notice marked "Appendix."23Copies of saidnotice, on forms provided by the Regional Director for Re-gion 21. in English and Spanish. after being duly signed hb21 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted h Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."Respondent's authorized representative. shall he posted byRespondent immediately upon receipt thereof, and bemaintained b it for 60 consecutive dass thereafter, in con-spicuous places. including all places where notices to em-ployees are customarily posted. Reasonable steps shall hetaken by Respondent to insure that said notices are notaltered. defaced. or covered by other material.(d) Notify the Regional Director for Region 21. in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to complb herewith.1 IS FURtl'RIR O()RtRlRE) that the complaint be dismissedas to those allegations not specificallN found herein.263